Citation Nr: 0907410	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-07 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for residuals 
of a lumbar spine injury including degenerative joint disease 
and degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for residuals of a lumbar spine injury including 
degenerative joint disease and degenerative disc disease. 

In February 2007, the RO reopened the claim and denied 
service connection on the merits. 

The veteran testified before the Board by videoconference 
from the RO in May 2008.  A transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1.  A May 1980, rating decision denied service connection for 
residuals of a low back injury.  The Veteran did not express 
disagreement, and the decision became final. 

2.  Evidence has been received since the last final 
disallowance of the claim that is new, not cumulative, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran's current degenerative joint and disc disease 
of the lumbar spine first manifested greater than one year 
after service and are not related to a lumbar spine injury in 
service or any other aspect of service.  



CONCLUSIONS OF LAW

1.  A May 1980 rating decision that denied service connection 
for residuals of a lumbar spine injury is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008). 

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for residuals 
of a lumbar spine injury.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for residuals of a 
lumbar spine injury including degenerative joint disease and 
degenerative disc disease have not been met.  38 U.S.C.A. 
§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In correspondence in May 2006, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed disorder.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In correspondence in 
March 1998 and at his May 2008 Board hearing, the veteran 
contended that VA has not obtained all service treatment 
records.  Specifically, he stated that there are no records 
of his treatment while stationed in Germany, at Fort Dix in 
New Jersey, Fort Lee and Fort Eustis in Virginia, and while 
under treatment at Walter Reed Army Medical Center.   In June 
1981, an official at Walter Reed informed VA that all records 
of hospitalization were forwarded to the National Personnel 
Records Center (NRPC) after five years.  In February 2000, 
the RO in Manila, Republic of the Philippines, received the 
available service treatment records from NRPC.  

The service treatment records contained a July 1971 
enlistment physical examination and records of treatment for 
two injuries in service identified by the Veteran.  Service 
personnel records showed that the Veteran underwent training 
at Fort Dix for several months prior to May 1972.  The 
specific dates are illegible.  The veteran underwent training 
at Fort Eustis for one week in March 1973 and for three 
months at Fort Lee from February to May 1975.  There are no 
medical record entries for treatment during these periods of 
training.  There are no medical record entries of any 
treatment while the Veteran was stationed in Germany from 
September 1973 to September 1974.   The file contains two 
reports by an attending physician at Walter Reed in October 
and November 1974 and a medical profile issued in February 
1975 at the time of discharge from the hospital that listed 
the diagnosed disorders for which the Veteran received 
treatment.  Although the Board acknowledges that the records 
do not show treatment during all periods contended by the 
Veteran, the Board concludes that the service treatment 
records in the file are adequate to adjudicate the claim.  
Additional reasons and bases are provided below. 

In a financial statement in April 1983, the Veteran stated 
that he received Social Security Administration (SSA) 
disability benefits.  The adjudicative and supporting records 
for award of these benefits have not been obtained.  However, 
the Veteran has not stated that the benefits were related to 
a lumbar spine disability, and there is ample evidence of 
other significant disabilities in service and in VA medical 
records prior to 1983.  Furthermore, the Veteran stated at 
his May 2008 hearing that he received all post-service 
medical treatment from VA facilities.  There are VA 
examinations of record in 1977, 1978, and 1980.  Therefore, 
the Board concludes that SSA records are not necessary to 
adjudicate this claim.  VA has obtained additional medical 
examinations.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran served as a light vehicle driver and automotive 
supply clerk in several U.S. Army units.  He contends that 
his lumbar spine disability was a result of a back injury in 
service.  

In a memorandum rating for insurance purposes, the RO in San 
Francisco, California, noted that the Veteran was treated 
after falling down stairs in May 1976.  However, there was no 
follow-up to the initial treatment in service, and VA 
examiners in 1977 and 1978 noted no back disorders.  In an 
August 1979 claim for service connection, the Veteran and his 
spouse described low back symptoms as pain, swelling, and 
inflammation causing redness and sensitivity to touch, and 
included outbreaks of a herpes skin infection.  VA outpatient 
treatment records in September 1979 showed that the Veteran 
sought treatment for chronic low back pain.  In May 1980, the 
RO in San Francisco, California noted the results of an 
additional VA examination in March 1980 and denied service 
connection for residuals of a low back injury incurred in May 
1976 because the service treatment records and post-service 
VA records showed that the symptoms following the injury in 
service had resolved and no chronic lower back disability was 
noted on a discharge physical examination.  The RO determined 
that there was no evidence of a relationship between the 
Veteran's back disorder and an injury, treatment, or other 
aspect of service.  The veteran did not express disagreement 
within one year, and the decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104. 

The RO in Little Rock, Arkansas, received the Veteran's 
petition to reopen the claim for service connection for a low 
back disorder in May 2006.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).
A change in diagnosis or specificity of the claim must be 
carefully considered in determining the etiology of a 
potentially service- connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction 
of an error in diagnosis, or development of a new and 
separate condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the 
Veteran stated that the symptoms of his disorder were present 
since service and represented the same disorder as claimed in 
1979.  Since the current diagnoses and claim are based on the 
same factual basis as the time the case was last decided on 
the merits, new and material evidence is necessary to reopen 
the claim.  Id.  

Since the last final disallowance of the claim in May 1980, 
ROs in several locations received additional records of VA 
treatment and examination of the lumbar spine.  In February 
2000, the RO in Manila received a package of service 
treatment records that were not in the file prior to this 
date. The RO also received correspondence from the Veteran in 
March 1998 that reported events and treatment in service.  In 
July 2006, the RO in Little Rock denied a petition to reopen 
the claim because the evidence received was not material to a 
relationship between the veteran's current back disorder and 
any aspect of service.  

In February and May 2007, the RO received lay statements from 
persons who reported their observations of the Veteran's back 
symptoms.  The RO also received the results of additional VA 
imaging studies and an examination of the lumbar spine 
including a medical opinion on the relationship between the 
current symptoms and events in service.  In a February 2007 
statement of the case, the RO determined that the VA 
examination and opinion were new and material evidence and 
reopened the claim.  However, the RO denied the claim on the 
merits because the weight of evidence showed that the current 
disorder was not related to service.  The RO considered the 
lay statements in supplemental statements of the case in July 
and October 2007 and continued to deny the claim on the same 
basis.  

The Board concludes that evidence received since the last 
final disallowance of the claim is new as it has not been 
previously considered by VA adjudicators.  Although the RO in 
1980 referred to treatment and examination in service, it is 
not clear whether all service treatment records received in 
2000 had been previously considered.  The Board concludes 
that the new evidence is material because it relates to 
specific dates and treatment of back symptoms in service, lay 
observations of symptoms during and after service, and a 
medical opinion on the relationship of current symptoms to 
events in service.  Therefore, and to this extent only, the 
Board grants the petition to reopen the claim for service 
connection for residuals of a low back injury.  The Board 
will proceed to adjudicate the claim on the merits. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

A review of the package of service treatment records received 
in February 2000 showed that the Veteran received outpatient 
treatment over a five day period in November 1972 for low 
back pain with muscle spasms.  No history of previous injury 
was noted, and no X-rays or clinical comments are of record.  
The attending physician noted that the symptoms were 
temporary, ordered 24 hours rest in quarters, and returned 
the Veteran to full duty.  In May 1976, the Veteran sought 
treatment for low back pain following a fall down stairs at 
home.  An examiner noted pain in the area of the left 
paraspinal muscles near L3-4.  The examiner diagnosed muscle 
spasms and prescribed medication, rest, and ice application.  
There was no record of imaging studies and no follow-up 
treatment on either occasion.  

The Veteran sought treatment in July 1973 after he was 
assaulted and severely beaten while off duty in Oakland, 
California.  The Veteran was hospitalized for seven days and 
authorized convalescent leave for approximately one week.  
The file contains many records of treatment.  Examiners noted 
trauma about the face and head and related neurological 
symptoms including decreased pinprick sensation on the right 
side of the body.  There were no reports by the Veteran or 
observations by clinicians of any injury to the lower back.  
X-rays of the chest and cervical spine were normal.  However, 
facial X-rays showed a fracture of the inferior orbital rim.   
The final diagnoses were cerebral contusion and simple 
fracture of the inferior orbital rim.  Upon return from 
leave, an examiner noted that the Veteran was generally doing 
well with no neck or back pain.  The Veteran experienced 
occasional minor memory lapse and numbness of the right lower 
extremity.  He was discharged from treatment on July 23, 1973 
and returned to duty with one month limitation of assignments 
where a sudden loss of consciousness would not endanger him 
or others.  Service personnel records showed that the Veteran 
was transferred to duty in Germany on September 6, 1973.  

In October 1974, the Chief of Neurology at Walter Reed Army 
Medical Center noted that the Veteran had been on leave in 
the United States and was admitted to his facility with 
symptoms of headache, depression, right leg numbness, and a 
history of several episodes of syncope, all related to the 
assault and head injury in July 1973.  He noted that the 
Veteran was assigned general duties in Germany because he was 
not permitted to operate motor vehicles and that he was 
treated by a psychiatrist in Germany for depression secondary 
to this limitation of duty.  The neurologist noted that the 
Veteran did not want to return to Germany but was otherwise 
an effective soldier and recommended reassignment.  In 
February 1975, the Veteran was transferred to a course of 
training as an automotive parts specialist with continued 
restriction from any duty where a sudden loss of 
consciousness would be hazardous.  The diagnoses for this 
period of treatment at Walter Reed were intermittent episodes 
of unconsciousness, severe situational depression, post-
traumatic headaches, and post-traumatic sensory loss in the 
right lower extremity.  There was no mention of symptoms 
related to the lumbar spine. 

In an October 1976 discharge physical examination, the 
Veteran noted symptoms of chronic headaches, episodic 
unconsciousness, and right leg numbness but none related to 
the lower back.  The examiner noted no spinal abnormalities, 
residuals of the back injury, or a chronic spinal disorder.  

In October 1977, a VA physician noted that the Veteran had 
never been hospitalized at a VA facility but had been seen as 
an outpatient in June and July for dental work and for 
symptoms of headaches, blackouts, loss of memory, and leg 
pain and numbness.  The Veteran underwent neurological and 
psychiatric examinations.  A physician noted no abnormal gait 
or posture, normal muscle strength, and no difficulty 
undressing or moving on the examining table.  Neither 
examiner noted the Veteran's reports of a back injury or any 
back symptoms.  In June 1978, the Veteran again underwent VA 
physical and psychiatric examinations.  One physician noted 
the Veteran's reports of skin eruptions on his back and 
observed a small skin eruption on the scapula.  He noted that 
the musculoskeletal system was normal.  The psychiatric 
examiner diagnosed organic brain syndrome.  Neither examiner 
noted Veteran reports or clinical observations of symptoms 
related to the lumbar spine.  

In November 1978, a VA outpatient examiner noted the 
Veteran's reports of pain in the middle of his back for the 
past two to three days.  The examiner prescribed rest, heat, 
and anti-inflammatory medication.  In a follow-up examination 
three weeks later, the examiner noted the Veteran's reports 
of no injury but continued pain that was relieved by the 
medication.  The examiner noted no tenderness on palpation of 
the spine and diagnosed muscle strain.  Outpatient records 
through October 1979 showed little improvement but no change 
in diagnosis.  Examiners associated leg pain and numbness 
with possible nerve involvement as a residual of the head 
injury.   

In March 1980, the Veteran underwent a comprehensive VA 
examination that included a separate psychiatric examination 
and a reference to an earlier evaluation at a neurological 
clinic.  A physician noted the Veteran's reports of 
unemployment for three years because of his back and an 
inability to get along with others.  The neurological and 
psychiatric examiners addressed the Veteran's brain injury in 
1973 and the residual behavioral and neurological symptoms.  
None were related to the spine.  However, the neurologist 
noted that the Veteran was to receive additional testing.  
The physician noted the Veteran's reports that an X-ray 
obtained in January 1980 showed deterioration of his lower 
spine.  No X-rays or other test results related to the spine 
are of record.  The physician noted that the Veteran arose 
slowly and walked in a stilted fashion but undressed 
normally.  He could squat fully and rise without difficulty.  
The physician noted limitation of flexion, extension, and 
lateral flexion but "surprisingly" full rotation and 
straight leg rising to 95 degrees.  The Veteran exhibited 
pain on palpation of the spine at the L1 level but there were 
no indications of paraspinal spasm or tenderness.  The 
physician noted that the Veteran walked with greater ease 
after the examination and that there was a marked functional 
element to his response to tests. 

A VA examiner in October 1982 noted that his examination was 
limited to the residuals of organic brain syndrome.  However, 
he noted that the Veteran had a normal gait with no 
difficulty dressing or undressing and performed coordination 
tests very well.  In a concurrent social survey, a VA 
evaluator noted that the Veteran last worked as a retail 
salesman two years earlier but was unable to get along with 
others.  The Veteran currently operated a small farm on his 
own property on a part-time basis.  The evaluator did not 
note any physical employment limitations. 

VA outpatient treatment records from May 1993 to May 1997 
show occasional symptoms of general back pain and a course of 
physical therapy specifically directed at cervical pain.  At 
a February 1997 RO hearing relevant to claims for service 
connection for other disabilities, the Veteran stated that he 
was provided a machine to wear for severe back pain but could 
no longer receive VA treatment for the pain because his 
disorder was not service-connected. 

In March 2006, a VA examiner noted the Veteran's reports of 
low back pain for the previous 35 years.  The Veteran 
reported that the pain was a constant ache with stabbing pain 
radiating to the lower extremities.  The Veteran used a 
transcutaneous electric stimulation (TENS) device that 
provided some relief.  The examiner noted that the Veteran 
used crutches for stability but was able to ambulate with a 
normal gait without distress.   The examiner referred to a 
January 2006 VA magnetic resonance image of the lumbar spine.  
The image evaluator diagnosed multilevel spondylosis with a 
disc protrusion at L3-4 impinging on the left nerve root and 
multilevel neural foraminal narrowing.  However, an 
electromyeograph revealed no evidence of radiculopathy.  
Nerve conduction studies were unremarkable for the single 
extremity tested. 

In July 2006, a VA physician noted the Veteran's report of a 
fall down stairs in service that required hospitalization.  
The Veteran reported that he experienced low back pain since 
that injury.  He also reported that he received SSA benefits 
but was unsure why those benefits had been granted.  The 
Veteran reported an inability to lift any weight and 
difficulty standing, climbing, and squatting.  He reported 
periodic flare-up pain but no episodes of incapacitation.  On 
examination, the physician noted limitation of motion of the 
spine in all directions with a slow but normal gait.  The 
physician diagnosed residuals of a lumbar spine injury with 
degenerative joint and degenerative disc disease.  

In February 2007, a VA physician noted a review of the claims 
file including the July 2006 examination.  He noted that 
service treatment records showed no injury to the back during 
the 1973 assault and that the 1976 injury from a fall was 
diagnosed as muscle spasms and treated with medication.  The 
Veteran was not hospitalized.  The physician noted the 
Veteran's reports of previous X-rays but could find only the 
2006 magnetic resonance images and nerve studies in the file.  
The Veteran walked with a cane to assist in balance and used 
a TENS unit.  On examination, the physician noted limitation 
of motion of the lumbar spine in all directions but no muscle 
spasms.  The physician continued the diagnosis of 
degenerative joint and degenerative disc disease with disc 
protrusion at L3-4 and nerve root impingement.  The physician 
stated that it was less likely than not that the back injury 
from a fall in 1976 was related to the current spinal disease 
because there was no follow-up treatment after the injury or 
any notation of a chronic disorder on the discharge 
examination.  

In correspondence in February 2007, a friend and neighbor of 
the Veteran stated that he first met the Veteran when the 
Veteran had been discharged from service and was being 
treated at the VAMC in Palo Alto, California.  He stated that 
he observed the Veteran's symptoms of back pain and use of a 
TENS device.  In correspondence in May 2007, a former fellow 
soldier stated that she was present in July 1973 when the 
Veteran was assaulted and beaten.  She stated that he 
suffered head and back injuries, was treated for four months 
at a military hospital, and lived for several months with her 
parents during his recovery.  The soldier's mother confirmed 
that the Veteran had convalesced in her home and experienced 
severe back pain.  

In a May 2008 hearing, the Veteran stated that he had 
difficulty with memory but remembered at least two back 
injuries in service, one occurring in an assault in Oakland, 
California and one requiring hospitalization when he fell 
down stairs on to a fence.  He stated that the only treatment 
at the time was medication for pain which he has taken 
continuously since service.  He stated that he currently 
maintained a small farm but was unable to bend, lift, or 
stand for an extended time.  He further stated that he was 
aware of five volumes of service treatment records of which 
VA had obtained only about 40 pages.  He noted that there 
were no records of clinical care at Walter Reed or from 
facilities in Germany and Virginia.  

The Board notes that the Veteran is currently service-
connected for chronic brain syndrome, secondary to a head 
injury, temporal lobe epilepsy, and migraine headaches.  The 
combined rating is 90 percent and the Veteran has been 
granted a total disability based on unemployability as a 
result of his service-connected disabilities.

As a preliminary matter, the Board concludes that the Veteran 
did not sustain an injury of the lumbar spine in the assault 
in July 1973.  Treatment records following the assault are 
substantial and do not indicate any lumbar spine symptoms.  
The Veteran was hospitalized for one week, placed on ten days 
convalescent leave, and one month later was transferred to an 
overseas assignment.  Restrictions on his duties were related 
to episodic unconsciousness and not to any back disorder.  
Although treatment records from Germany, if any, are not in 
the service treatment records, the Veteran does not contend 
that he sustained any back injuries during that assignment.  
He was not transferred to Walter Reed Army Hospital in 1974 
but rather was admitted there while on leave for recurrent 
headaches, dizziness, and syncope.  Although the complete 
clinical records of treatment at Walter Reed have not been 
obtained, two physician reports and a final profile at the 
end of treatment do not show any lumbar spine symptoms or 
diagnoses.   The Board acknowledges that the Veteran's fellow 
soldier and her mother are competent to report their 
observations of the Veteran's post-assault symptoms and 
convalescence.  However, the Board places less probative 
value on their statements as they are inconsistent with the 
nature of the injuries and extent of convalescence shown in 
the service treatment records.  The Veteran did sustain 
serious head trauma with well documented residual 
disabilities.  However, no lumbar spine injuries were noted 
by medical providers immediately and for many years after the 
assault.  

The Board concludes that service connection for residuals of 
a low back injury including degenerative joint disease and 
degenerative disc disease is not warranted because the spinal 
disease first manifested more than one year after service and 
is not related to a back injury or any other aspect of 
service.  

The Board concludes that service treatment records have been 
obtained that show treatment on two occasions, one subsequent 
to a fall down stairs.  The Veteran was treated on one 
occasion in 1972 for temporary low back pain with muscle 
spasms.  The examiner prescribed rest and a return to duty in 
24 hours.  The Veteran did injure his lower back in a fall in 
May 1976.  However, the examiner diagnosed muscle spasms and 
prescribed medication, rest, and ice application.  There was 
no record of imaging studies and no follow-up treatment on 
either occasion.  No chronic lumbar spine residuals were 
noted on a military discharge examination by either the 
examiner or the Veteran.  There are sufficient notations in 
the remaining records to show that the Veteran was not 
treated for a lumbar spine injury in Germany or at Walter 
Reed.  The length of service at each of two Army bases in 
Virginia was short and there was no mention of a back injury 
at his next permanent base.  No lumbar spine symptoms were 
noted by VA examiners in 1977 and June 1978 in Palo Alto.  
Therefore, the Board concludes that no residuals of a lumbar 
spine injury manifested in service or within one year of 
discharge from service.  

An examiner in November 1978 did note the Veteran's reports 
of back pain for several days with no injury but diagnosed 
muscle strain.  In March 1980, the Veteran reported that a VA 
X-ray showed degenerative disease of the lumbar spine but the 
imaging report is not of record.  There was some tenderness 
at L1 but no additional images were ordered, and the examiner 
noted conflicting symptoms and unusual responses during his 
examination.  Outpatient records continued to show occasional 
complaints of back pain.  The date when a TENS device was 
prescribed and provided to the Veteran was not noted in the 
medical records.  The Board acknowledges the lay statement of 
a neighbor who knew the Veteran after service and was aware 
of his back pain and use of a TENS device.  However, VA 
treatment records prior to 1980 are silent for any symptoms 
or use of the device.  A diagnosis of lumbar spine disease 
was first made in the evaluation of a lumbar spine magnetic 
resonance image in 2006.  In 2007, a physician reviewed the 
entire history and stated that the Veteran's current lumbar 
spine disease was not likely related to the 1976 fall or the 
1972 treatment for temporary muscle strain.  The Board places 
greatest probative weight on the opinion of this physician 
who reviewed the claims file, examined the Veteran, and 
concluded that his spinal disease was not related to service.  

The weight of the credible evidence demonstrates that the 
Veteran's current degenerative joint and disc disease of the 
lumbar spine first manifested many years after service and 
are not related to a back injury or any other aspect of his 
active service.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
ORDER

The final disallowed claim for service connection for 
residuals of a lumbar spine injury is reopened, and to this 
extent only, the appeal is allowed.  

Service connection for residuals of a lumbar spine injury 
including degenerative joint disease and degenerative disc 
disease is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


